      Case: 3:20-cv-00578-JRK Doc #: 16 Filed: 02/18/21 1 of 2. PageID #: 759




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MARTIN JOHN NICHOLAS,                                CASE NO. 3:20 CV 578

       Plaintiff,

       v.                                            JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                     MEMORANDUM OPINION AND
       Defendant.                                    ORDER


       Plaintiff Martin John Nicholas seeks judicial review of an adverse social security decision

under 42 U.S.C. § 405(g). This case was referred to Magistrate Judge Thomas M. Parker for a

Report and Recommendation (“R&R”) under Local Civil Rule 72.2(b)(2). Judge Parker

recommends this Court affirm the Commissioner’s decision. (Doc. 15).

       Under the relevant statute:

       Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
       any party may serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall make a
       de novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       In this case, the fourteen day time period has passed and no objections have been filed.
     Case: 3:20-cv-00578-JRK Doc #: 16 Filed: 02/18/21 2 of 2. PageID #: 760




       Despite the lack of objections, the Court has reviewed Judge Parker’s R&R, and agrees

with the findings and recommendation therein. Therefore, the Court ADOPTS Judge Parker’s

R&R (Doc. 15) as the Order of this Court and AFFIRMS the Commissioner’s final decision.

       IT IS SO ORDERED.



                                          s/ James R. Knepp II
                                          UNITED STATES DISTRICT JUDGE




                                             2
